Citation Nr: 0619598	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly had active military service from 
November 1972 to August 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA).  In December 1999, the Regional Office (RO) in 
Montgomery, Alabama, denied the veteran's claims for service 
connection for PTSD and a TDIU.  Jurisdiction over the claims 
files was subsequently transferred to the RO in Oakland, 
California.  In a June 2004 decision, the Oakland, 
California, RO denied a claim of entitlement to service 
connection for hepatitis C.    

In a letter, received in September 1998, the veteran raised 
the issue of entitlement to an increased rating for his 
service-connected residuals of a right arm injury.  In a 
letter, received in September 1998, the veteran's son raised 
the issue of entitlement to an apportionment.  These claims 
have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  

In a statement, received in January 2005, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  However, in a statement from the veteran's 
representative, dated in February 2006, the representative 
stated that the veteran desired to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2005).  Accordingly, the 
Board will proceed without further delay.

The issues of entitlement to service connection for hepatitis 
C and PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1994, the RO 
denied service connection for PTSD.  

2.  The evidence received since the RO's April 1994 decision 
which denied service connection for PTSD, which was not 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
April 1994 decision denying the veteran's claim for service 
connection for PTSD; the claim for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has PTSD as a result of service.  

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken.  Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.

In December 1989, the veteran filed a claim for service 
connection for PTSD.  In July 1990, the RO denied the claim.  
There was no appeal, and the RO's July 1990 decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In May 1993, the veteran applied to reopen the PTSD claim.  
In April 1994, the RO reopened and denied the claim on the 
merits.  In September 1998, the veteran again applied to 
reopen the PTSD claim.  In December 1999, the RO denied the 
claim.  The veteran has appealed.

The Board initially notes that in the RO's December 1999 
decision, it appears that the RO denied the claim on the 
merits, without regard to whether new and material evidence 
had been submitted.  Regardless of the determination reached 
by the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.   
Hodge, 155 F.3d at 1363.  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The most recent and final denial of this claim was in the 
RO's decision dated in April 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1994 decision.  See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the RO's April 1994 
decision included the veteran's written statement, received 
in August 1993, in which he discussed his claimed stressors.  
In that letter, he stated that he witnessed the shooting of a 
Vietnamese or Thai national by Thai troops while he was 
jogging on his base, while stationed in Thailand in June 
1973.  He also noted his severe injury to his right arm.  The 
evidence also included the veteran's testimony from an 
October 1993 hearing.  With regard to PTSD stressors, the 
veteran testified that while in Vietnam, he had been jogging 
when he came into the line of fire between Army guards who 
were shooting at a dog.  He testified that he had to lay down 
until they were finished shooting.  At the hearing, it was 
indicated that the inservice right arm injury was not being 
claimed as a stressor.  

The veteran's service records showed that he served in 
Vietnam from May to September of 1973, and that his primary 
duties while in Vietnam were "administrative clerk," and 
"administrative man."  The veteran's service medical 
records showed that he was found to be unfit for duty due to 
injuries to his right upper extremity after his right arm 
went through a window in January 1974, to include multiple 
lacerations associated complete neuropathy of the right ulnar 
and right radial nerves, and partial anklylosis of the right 
wrist and finger joints.  

The relevant post-service medical evidence consisted of VA 
and non-VA treatment reports, dated between 1975 and 1993.  
This evidence showed that the veteran had received treatment 
for psychiatric symptoms, with diagnoses that included PTSD, 
dysthymia, major depressive disorder, psychoactive substance 
abuse, status post heroin and cocaine dependency, and alcohol 
dependency.  

In the RO's April 1994 decision, it denied the veteran's PTSD 
claim, essentially stating that the evidence was insufficient 
to show that the veteran had PTSD as a result of service.  

The evidence received since the RO's April 1994 decision 
includes the veteran's oral and written statements, which 
show that he has asserted that he has PTSD as a result of 
participation in combat in Vietnam, to include seeing dead 
and mutilated bodies, and having four (otherwise 
unidentified) friends killed.  See June 1998 VA hospital 
report; veteran's hearing, held in September 2001; veteran's 
stressor statement, received in January 2005.  He has also 
asserted that he has PTSD as a result of the service-
connected incident in which he cut his right arm.  See 
veteran's letters, received in June 1999; November 2001 VA 
PTSD examination report.  

The medical evidence received since the RO's April 1994 
decision consists of VA and non-VA medical treatment reports 
dated between 1998 and 2005.  This evidence includes a number 
of reports diagnosing PTSD, mentioned in association with 
claimed stressors during service.  See e.g., VA hospital 
reports, dated in June 1998 and June 2005; VA PTSD 
examination reports, dated in December 1999 and November 
2001.  

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
First, as noted above, the veteran has claimed a number of 
new stressors.  In addition, the submitted evidence includes 
competent evidence indicating that the veteran may have PTSD 
as a result of his service.  This evidence was not of record 
at the time of the RO's April 1994 decision, is not 
cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  The Board further finds that this evidence is 
material.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
therefore finds that the submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.

  
ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.


REMAND

A letter from the Social Security Administration (SSA), dated 
in February 2001, indicates that the SSA has determined that 
the veteran was disabled.  The veteran has indicated that the 
SSA determined that he was disabled due to his service-
connected right arm disability.  See veteran's VA Form 9, 
received in February 2000.  However, the SSA's actual 
decision, and the SSA's supporting medical reports, have not 
been requested and are not currently contained in the claims 
files. On remand, the RO should attempt to obtain the SSA's 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As previously noted, the veteran asserts that he has PTSD as 
a result of participation in combat in Vietnam, to include 
seeing dead and mutilated bodies, and having four (otherwise 
unidentified) friends killed.  See June 1998 VA hospital 
report; veteran's hearing, held in September 2001; veteran's 
stressor statement, received in January 2005.  He has claimed 
a noncombat stressor involving a September 1973 incident 
during which men shot a dog near him.  Id.  He has also 
asserted that he has PTSD as a result of the service-
connected incident in which he cut his right arm.  See 
veteran's letters, received in June 1999; November 2001 VA 
PTSD examination report.  

The Board notes that the RO has determined that the veteran 
did not participate in combat, and that his claimed stressors 
are unverifiable.  See April 2004 and September 2005 SSOCs.  
However, service connection is currently in effect for 
residuals of a laceration of the right forearm with complete 
neuropathy of the right ulnar nerve, motor and sensory, 
together with complete sensory neuropathy right radial nerve 
with flexor muscles at the forearm and partial ankylosis of 
the wrist and fingers, currently evaluated as 50 percent 
disabling.  See June 2004 rating decision.  Given the 
foregoing, there is at least one verified stressor (i.e., the 
veteran's inservice right arm injury).  The Board further 
notes that the claims files include a number of competing 
diagnoses, to include PTSD, depression, bipolar disorder, 
substance-induced mood disorder, and heroin abuse, cocaine 
abuse, and alcohol abuse.  Under the circumstances, the 
veteran should be scheduled for a PTSD examination, to 
include an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Social 
Security Administration 's decision, and 
the supporting medical records, pertinent 
to the appellant's claim for Social 
Security disability benefits from the 
Social Security Administration.

2.  The AMC should schedule the veteran 
for a VA examination, by a psychiatrist, 
to determine whether he has PTSD under 
the criteria as set forth in DSM-IV.  The 
RO should provide the examiner with a 
summary of any verified stressors, to 
include his right arm injury, as well as 
a determination as to whether he 
participated in combat.  If the veteran 
is found to have PTSD, the examiner 
should report whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's 
PTSD is a result of any verified stressor 
as specified by the RO, including his 
right arm injury.  The rationale for all 
opinions expressed must be provided.  The 
claims files must be made available to 
and reviewed by the examiner for review.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


